IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 01-41261
                              Summary Calendar


                        UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                                   versus

                         KAREN L. IRWIN SIMMONS,

                                                Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:01-CR-90-ALL
                        - - - - - - - - - -
                            June 3, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The   Federal   Public    Defender     representing   Karen   L.   Irwin

Simmons has requested leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Simmons has not filed a response.           Our independent review of the

brief and the record discloses no nonfrivolous issue. Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.